DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 28-29, 32-35, 37, 40-44, 46, and 48-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-29, 32-35, 37, 40-44, 46 and 48 is/are rejected under 35 U.S.C. 103 as being obvious over Miranker et al., US 2012/0102022 A1 (hereinafter “Miranker”), in view of Legault et al., US 2006/0117057 A1 (hereinafter “Legault”).

As per claim 28, Miranker teaches:
a graph schema data structure comprised of data elements and data relationships among the data elements (Miranker ¶ 0006), where the RDF representation is the claimed graph schema data structure;
receiving as input a location reference to at least one connected database connected by a data network to a server and storing the location reference in the graph schema data structure as a database location (Miranker ¶ 0159), where, insofar as the relational database is connected via network to the server preparing the RDF representation, a location reference of the relational database is inherently received such that the relational database may be processed on the server;
generating a mapping data by using a database schema retrieved from the database location to generate an ontology corresponding to the connected database associated with the graph schema data structure (Miranker ¶ 0071), where applying the transformation rules is the generating;
receiving as input a first data that comprises modifications of the graph schema data structure (Miranker ¶ 0078), where a user uses a GUI to input a replacement; 
receiving data representing a query that is applied to the connected database to refer to a query result based on the query as a concept mapped to an element comprising at least a portion of the graph data structure (Miranker ¶ 0011), where queries directed to the relational database are instead executed against RDF triples, and a result is received; and
using the first input data to modify the graph schema data structure (Miranker ¶ 0078), where the replacement is reflected in the RDF representation.

Miranker, however, does not teach:
storing incremental changes to reconstruct or deconstruct creation of the graph schema data structure associated with the ontology responsive to the input.

The analogous and compatible art of Legault, however, teaches recording changes to a model representation of a database schema so that the model can be reconstructed from the recorded changes (Legault ¶¶ 0101-04).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Legault with those of Miranker to store the changes of Miranker as in Legault in order to allow a user to track the changes made to the schema.

As per claim 29, the rejection of claim 28 is incorporated, and Miranker further teaches:
the ontology is a putative ontology (Miranker ¶ 0071).

As per claim 32, the rejection of claim 28 is incorporated, and Miranker further teaches:
updating the graph schema data structure with references to at least one content in the database using the generated mapping (Miranker ¶ 0009), where the content of the RDF representation is based on the relational database determined by the model.

As per claim 33, the rejection of claim 29 is incorporated, and Miranker further teaches:
where the mapping data is comprised of a SQL query (Miranker ¶¶ 0009-0011), where the mapping is to a SQL query.

As per claim 34, the rejection of claim 29 is incorporated, and Miranker further teaches:
where the mapping data is comprised of a SQL View (Miranker ¶¶ 0009-0011), where the mapping is to a SQL query comprising a VIEW.

As per claim 35, the rejection of claim 29 is incorporated, and Miranker further teaches:
where the mapping data is comprised of a graph query (Miranker ¶¶ 0009-0011), where the mapping is of a SPARQL query.

As per claim 37, the rejection of claim 29 is incorporated, and Miranker further teaches:
where the generating the mapping step is comprised of receiving input metadata that represents characteristics of the connected database (Miranker ¶ 0006), where the SQL schema is the metadata.

As per claim 40, the rejection of claim 29 is incorporated, and Miranker further teaches:
where the query is a VIEW construct and the database is a relational database (Miranker ¶ 0009), where the VIEW command is on a relational database.

As per claim 41, the rejection of claim 29 is incorporated, and Miranker further teaches:
where the query is comprised of computer code expressing a data acquisition routine (Miranker ¶ 0009), where the VIEW command is a data acquisition routine.

As per claim 42, the rejection of claim 28 is incorporated, and Miranker further teaches:
where the graph schema data structure is comprised of data representing nodes, edges and attributes associated with the nodes and edges (Miranker ¶ 0006), where RDF represents notes, edges and attributes (Specification ¶ 0011).

As per claim 43, the rejection of claim 28 is incorporated, and Miranker further teaches:
where the graph schema data structure represents an edge-labeled ontology graph, said ontology graph comprised of nodes representing classes, edges representing object properties between the nodes and datatype properties representing the attributes associated with the nodes (Miranker ¶ 0006), where RDF represents notes, edges and attributes as claimed (Specification ¶ 0011).

As per claim 44, the rejection of claim 28 is incorporated, and Miranker further teaches:
where the graph schema data structure represents a property graph schema, said property graph schema comprised of nodes, edges representing relationships between the nodes, and properties representing attributes of the nodes and edges (Miranker ¶ 0006), where RDF represents notes, edges and attributes as claimed (Specification ¶ 0011).

As per claim 46, the rejection of claim 28 is incorporated, and Miranker further teaches:
at least one remote computers connected to the server using a data network, each of the at least one remote computers comprised of a channel module that maintains a real-time communication channel with the server and the other at least one remote computers, said communication channel uniquely associated with an element of the graph schema (Miranker ¶¶ 0011-0013, 0052, 0159), where a real-time connection is maintained between the RDF representation and the relational database behind represented by RDF representation.

As per claim 48, the rejection of claim 28 is incorporated, and Miranker further teaches:
comprising generating and storing a graph schema definition file and a mapping file (Miranker ¶ 0006), where the model is the mapping, where it is inherently stored insofar as it is used.

Claims 49-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranker et al., US 2012/0102022 A1 (hereinafter “Miranker”), in view of Reinhardt et al., US 2016/0055261 A1 (hereinafter “Reinhardt”), and Legault et al., US 2006/0117057 A1 (hereinafter “Legault”).

As per claim 49, Miranker teaches:
a graph schema data structure comprised of data elements and data relationships among the elements (Miranker ¶ 0006), where the RDF representation is the claimed graph schema data structure;
generating a mapping data by using a database schema retrieved from the database location to generate an ontology corresponding to the connected database associated with the graph schema data structure (Miranker ¶ 0071), where applying the transformation rules is the generating;
receiving as input a first data that comprises modifications of the graph schema data structure (Miranker ¶ 0078), where a user uses a GUI to input a replacement;
using the first input data, modifying the graph schema data structure (Miranker ¶ 0078), where the replacement is reflected in the RDF representation;
receiving data representing at least part of the graph schema data structure (Miranker ¶ 0052), where data is received;
receiving from a server a data representing modifications made to the graph schema data structure (Miranker ¶ 0052), where data is updated;
receiving data representing a query that is applied to the connected database to refer to a query result based on the query as a concept mapped to an element comprising at least a portion of the graph data structure (Miranker ¶ 0011), where queries directed to the relational database are instead executed against RDF triples, and a result is received.

Miranker, however, does not teach:
generating image data from the received at least one graph schema data structure data and modification data, that when rendered on a computer screen comprising the at least one remote computers, visually depicts the data elements and data relationships among the elements comprising the graph schema.

The analogous and compatible art of Reinhardt, however, teaches displaying a schema graph from RDF triples (Reinhardt ¶¶ 0014, 0063).

Neither Miranker nor Reinhardt, however, teach:
storing incremental changes to reconstruct or deconstruct creation of the graph schema data structure associated with the ontology responsive to the input.

The analogous and compatible art of Legault, however, teaches recording changes to a model representation of a database schema so that the model can be reconstructed from the recorded changes (Legault ¶¶ 0101-04).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Legault with those of Miranker to store the changes of Miranker as in Legault in order to allow a user to track the changes made to the schema.


It would therefore have been obvious to one of ordinary skill in the art to visually depict, as in Reinhardt, the created RDF representation of the relational database, as in Miranker, in order to allow a user to visualize the schema and thereby gain better understanding of it.

As per claim 50, the rejection of claim 49 is incorporated, and Miranker further teaches:
where the graph schema data structure is comprised of data representing nodes, edges and attributes associated with the nodes and edges (Miranker ¶ 0006), where RDF represents notes, edges and attributes (Specification ¶ 0011).

As per claim 51, the rejection of claim 49 is incorporated, and Miranker further teaches:
where the graph schema data structure represents an edge-labeled ontology graph, said edge-labeled ontology graph comprised of nodes representing classes, edges representing object properties between the nodes and datatype properties representing the attributes associated with the nodes (Miranker ¶ 0006), where RDF represents notes, edges and attributes as claimed (Specification ¶ 0011).

As per claim 52, the rejection of claim 49 is incorporated, and Miranker further teaches:
where the graph schema data structure represents a property graph schema, said property graph schema comprised of nodes, edges representing relationships between the nodes, and properties representing attributes of the nodes and edges (Miranker ¶ 0006), where RDF represents notes, edges and attributes as claimed (Specification ¶ 0011).

As per claim 53, the rejection of claim 49 is incorporated, and Miranker further teaches:
on an at least one remote computers connected to the server using a data network, each of the at least one remote computers operating a real-time communication channel with the server and the other at least one remote computers, said communication channel uniquely associated with an element of the graph schema (Miranker ¶¶ 0011-0013, 0052, 0159), where a real-time connection is maintained between the RDF representation and the relational database behind represented by RDF representation.

As per claim 52, the rejection of claim 49 is incorporated, and Miranker further teaches:
generating and storing a graph schema definition file (Miranker ¶ 0006), where the model relates to a graph schema definition, where it is inherently stored insofar as it is used.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159